Citation Nr: 0912555	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-00 011	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board Veterans' Appeals on August 
9, 2007, that denied service connection for a right ring 
finger disorder, a neck condition, and a back condition, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1971 to September 1975, and from June 1978 to June 
1982.

2.  On December 5, 2007, a motion for reversal or revision of 
a Board decision of August 9, 2007, based on CUE, was 
received at the Board in December 2007.

3.  In a decision issued on March 23, 2009, the Board vacated 
its August 9, 2007 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
reversal or revision of a decision based on CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (Court), and decisions on issues which 
have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2008).  

In this case, however, the Board has vacated its August 9, 
2007 decision on its own motion due to the denial of due 
process, finding that pertinent evidence that was in VA's 
possession was not before the Board and considered in the 
August 2007 decision.  38 C.F.R. § 20.904 (2008).  The 
Board's recent decision to vacate its August 2007 decision 
was issued on March 23, 2009. 

Because the August 9, 2007 Board decision has been vacated, 
that decision no longer exists as a final decision for the 
Board to review on the basis of CUE.  Accordingly, the Board 
does not have jurisdiction to adjudicate the merits of the 
motion to reverse or revise the August 2007 Board decision on 
the basis of CUE, and the August 9, 2007 Board decision is 
dismissed.  


ORDER

The motion to reverse or revise the August 9, 2007 Board 
decision on the basis of CUE is dismissed.


	                       
____________________________________________
	J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



